I N THE COURT OF APPEALS OF TENNESSEE

                                            EASTERN SECTI ON             FILED
                                                                            July 2, 1997

                                                                        Cecil Crowson, Jr.
                                                                         Appellate C ourt Clerk
DELI SA RI BBI NS LEAK a nd                        )   HAM LTON COUNTY
                                                          I
MARESHI A LEAK, b / n/ f                           )   03A01- 9611- CV- 00359
DELI SA RI BBI NS LEAK                             )
                                                   )
         Pl a i nt i f f s - Appe l l a nt s       )
                                                   )   HON. SAMUEL H. PAYNE,
                                                   )   J UDGE
         v.                                        )
                                                   )
                                                   )
LAURI E GOODW LL a nd AT&T
              I                                    )
SERVI CE, I NC.                                    )
                                                   )
         De f e nda nt s - Appe l l e e s          )   VACATED AND REMANDED




DANI EL COLLI NS a nd SAMUEL R. ANDERSON OF CHATTANOOGA FOR
APPELLANTS

J OSEPH R. W TE OF CHATTANOOGA FOR APPELLEES
            HI




                                     O P I N I O N




                                                                        Godda r d, P. J .




                 De l i s a Ri bbi ns Le a k a nd M r e s hi a Le a k, by ne xt f r i e n d ,
                                                   a

De l i s a Ri bbi ns Le a k, a ppe a l a n or de r of t he Ci r c ui t Cour t

d i s mi s s i ng t he i r c a s e a ga i ns t La ur i e Goodwi l l .    The c a s e h a d

p u r p o r t e dl y be e n a ppe a l e d f r om t he Ge ne r a l Se s s i ons Cour t

p u r s u a n t t o a n or de r of t wo J udge s of t ha t Cour t gr a nt i ng a wr i t

o f c e r t i or a r i .    The a ppe a l onl y r e l a t e d t o one De f e nda nt , La ur i e
Go o d wi l l , a nd not t he ot he r De f e nda nt , AT&T Se r vi c e , I nc .             Upon

mo t i o n of M . Goodwi l l , t he Ci r c ui t J udge di s mi s s e d t he c a s e
               s

a g a i n s t he r , a ppa r e nt l y on t he gr ounds r a i s e d i n t he mot i on, t h a t

t h e i r a ppe a l wa s not t i me l y, a nd t he r e upon r e ma nde d t he c a s e t o

t h e Ge n e r a l Se s s i ons Cour t f or " f ur t he r he a r i ng a s t o AT&T

Se r v i c e , I nc . "



                 The Le a ks a ppe a l , r a i s i ng t he f ol l owi ng t wo i s s ue s :



        I.       W t he r t he Ci r c ui t Cour t e r r e d i n di s mi s s i ng
                  he
                 Pl a i nt i f f s ' W i t of Ce r t i or a r i .
                                      r

        II.      W t he r t he Ci r c ui t Cour t e r r e d i n uphol di ng t he
                  he
                 Ge ne r a l Se s s i ons Cour t s di s mi s s a l of Pl a i nt i f f s
                 wi t h pr e j udi c e .



                 I n t he a ppe a l be f or e t hi s Cour t , M . Goodwi l l , f or t h e
                                                               s

f i r s t t i me , a dva nc e s t he t he or y t ha t t he Le a ks '      c l a i m wa s

i mp r o p e r l y di s mi s s e d wi t h pr e j udi c e be c a us e t he s t a t ut e of

l i mi t a t i ons ha d r un a nd t h e c i vi l wa r r a nt f i l e d by t he m di d no t

t o l l t h e s t a t ut e , t he y ha vi ng f a i l e d t o a ppl y a nd obt a i n ne w

p r o c e s s a s r e qui r e d by T. C. A. 16- 15- 710.        ( Se e Appe ndi x A. )



                 At t he out s e t we not e t ha t t hi s c a s e pr e s e nt s a

p r o c e d u r a l ni ght ma r e .   I t be ga n i n t he Ge ne r a l Se s s i ons Cour t ,

wh e r e i n t he Le a ks s ue d M . Goodwi l l a nd AT&T f or pe r s ona l
                                  s

i n j u r i e s s us t a i ne d i n a ve hi c ul a r a c c i de nt oc c ur r i ng on Apr i l 1 0 ,

1993.




                                                  2
                   Se r vi c e a s t o AT&T wa s e f f e c t e d t hr ough t he Se c r e t a r y

o f St a t e , but i t doe s not a ppe a r t ha t M . Goodwi l l wa s e ve r
                                                   s

s e r v e d wi t h pr oc e s s .    ( Se e Appe ndi x B. )      I n r e s pons e t o M .
                                                                                      s

Go o d wi l l ' s mot i on t o di s mi s s be c a us e of l a c k of s e r vi c e , t he

Ge n e r a l Se s s i ons J udge e nt e r e d a n or de r da t e d M r c h 5, 1996,
                                                                    a

wh i c h d i s mi s s e d t he Le a ks '   c a s e a s t o M . Goodwi l l wi t h
                                                            s

pr e j udi c e .     The r e a f t e r , upon t he Le a ks '   mot i on t o s e t a s i de t he

o r d e r o f di s mi s s a l be i ng de ni e d, t he y f i l e d a wr i t of c e r t i or a r i ,

c o n t e n d i ng t ha t t he y di d n ot ha ve t i me l y not i c e of t he mot i on t o

d i s mi s s a nd t he Ge ne r a l Se s s i ons J udge wa s i n e r r or i n or de r i n g

t he d i s mi s s a l t o b e wi t h p r e j udi c e .



                   W r e upon, t wo J udge s of t he Ge ne r a l Se s s i ons Cour t
                    he

e n t e r e d a n or de r pur s ua nt t o T. C. A. 27- 8- 105 ( s e e Appe ndi x A) ,

wh i c h , a l t hough not e xpr e s s l y gr a nt i ng t he wr i t , i mpl i c i t l y do e s ,

a n d o r d e r e d t he Cl e r k of t he Ge ne r a l Se s s i ons Cour t t o " c e r t i f y

a n d f o r wa r d t o t he Ci r c ui t Cour t of Ha mi l t on Count y, Te nne s s e e ,

t h e c o mpl e t e r e c or d of t he pr oc e e di ngs of t hi s c a us e . "



                   M . Goodwi l l t he n f i l e d a mot i on i n t he Ci r c ui t Cour t
                    s

t o d i s mi s s t he c a s e on t he gr ound t ha t t he pur por t e d a ppe a l wa s

n o t t i me l y, be i ng be yond t he 10- da y pe r i od f or a ppe a l s ge ne r a l l y ,

a s s e t out i n T. C. A. 27- 5- 108, ( s e e Appe ndi x A) , a nd t he 30- da y

p e r i o d f or wr i t s of c e r t i or a r i , a s s e t out i n T. C. A. 27- 8- 105.

( Se e a p pe ndi x A. )        W r e upon t he Ci r c ui t Cour t J udge e nt e r e d a n
                                 he

o r d e r f i ndi ng t he mot i on t o di s mi s s wa s we l l t a ke n a nd or de r i n g

t h e f o l l owi ng:



                                                   3
                ORDERED, ADJUDGED AND DECREED t ha t t he mot i on t o
       d i s mi s s of La ur i e Goo dwi l l i s he r e by s us t a i ne d a nd t he
       c a s e r e ma nde d t o t he Se s s i ons Cour t of Ha mi l t on Count y
       f o r f ur t he r he a r i ng a s t o AT&T Se r vi c e , I nc .



               W f i r s t obs e r ve t ha t c ouns e l a nd t he Ge ne r a l Se s s i o n s
                e

Co u r t we r e i nc or r e c t i n f i ndi ng t he wa r r a nt wa s r e t ur ne d uns e r v e d

a s t o M . Goodwi l l , be c a us e t he a f f i da vi t of t he Cl e r k of t he
         s

Ge n e r a l Se s s i ons Cour t s hows t ha t t he wa r r a nt a s t o M . Goodwi l l
                                                                         s

wa s n e v e r de l i ve r e d t o t he She r i f f of Ha mi l t on Count y a nd,

c o n s e q u e nt l y, ne ve r r e t ur ne d by t he She r i f f ' s of f i c e .   Thi s

b r i n g s i nt o que s t i on whe t he r t he s t a t ut e r e l i e d upon by M .
                                                                                  s

Go o d wi l l a nd t he Ge ne r a l Se s s i ons Cour t , T. C. A. 16- 15- 710, pl a y s

a n y p a r t i n r e s ol vi ng t he que s t i ons r a i s e d.



               Howe ve r t ha t ma y be , we not e t ha t i ns of a r a s we a r e

a bl e t o de t e r mi ne t he r e i s no r ul e a ppl i c a bl e t o t he Ge ne r a l

Se s s i o n s Cour t s i mi l a r t o Rul e 3 of t he Te nne s s e e Rul e s of Ci v i l

Pr o c e d u r e , whi c h, wi t h c e r t a i n e xc e pt i ons , onl y a l l ows a ppe a l s o f

f i n a l j udgme nt s .



               Not wi t hs t a ndi ng t he r e i s no s uc h Rul e a s t o t he Ge ne r a l

Se s s i o n s Cour t , we be l i e ve t ha t s uc h a Rul e i s s a l ut a r y a nd

c o n c l u d e t he pur por t e d a ppe a l f r om Ge ne r a l Se s s i ons Cour t t o

Ci r c u i t Cour t wa s pr e ma t ur e a nd doe s not pr ope r l y l i e unt i l

d i s p o s i t i on of t he c a s e a ga i ns t AT&T, t he ot he r De f e nda nt .



               For t he f or e goi ng r e a s ons t he j udgme nt of t he Ci r c ui t

Co u r t d i s mi s s i ng t he Le a ks '   c l a i m i s va c a t e d a nd t he c a us e

                                                  4
r e ma n d e d t o t he Ci r c ui t Cour t t ha t i t mi ght be f ur t he r r e ma nde d

t o t h e Ge ne r a l Se s s i ons Cour t f or pr oc e e di ngs not i nc ons i s t e nt

wi t h t h i s opi ni on a nd t he or de r of r e ma nd of t he Ci r c ui t Cour t .

Co s t s o f a ppe a l a r e a dj udge d a ga i ns t M . Goodwi l l .
                                                      s



                                          _______________________________
                                          Hous t on M Godda r d, P. J .
                                                     .


CONCUR:



_ _ _ _ _ _ _ _________________________
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .




                                             5